DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CN 111923710 (Deng) in view of WO 2019/014961 (Deng ‘961) and Kurlagunda et al. in US Publication 2017/0063290.
teaches a smart vehicle sunshade with storage function, comprising a box body (34/35), an umbrella body (37), a drive mechanism (36), a wind speed sensor (3) and a controller (“a controller set in the cab”), characterized in that the box body comprises an umbrella body compartment (under 42), a trunk (under 41) and a sealed compartment (under 34 on either end), wherein an umbrella body compartment door (41) is arranged on an upper side of the umbrella body compartment, and a base (35) is arranged on one side of the umbrella body compartment; the trunk is arranged on either side of a long side of the umbrella body compartment, an independently openable trunk upper cover (41) is arranged on upper sides of the two trunks respectively, and the two trunks  are used to realize the storage function; the sealed compartment is arranged on either side of a short side of the box body, an end cover (34) is arranged on an upper side of the sealed compartment, the drive mechanism is arranged on the base, and the drive mechanism comprises a connecting spindle (21), an umbrella rotating mechanism (20), an umbrella opening drive mechanism (24) and a swing mechanism (26), wherein the connecting spindle is detachably connected to the umbrella handle, and the umbrella rotating mechanism is used to drive the connecting spindle to rotate in an axial direction, in order to drive the umbrella body to rotate in the axial direction (between figs. 20 and 22); the umbrella opening drive mechanism is connected to the umbrella opening mechanism to drive the umbrella to open or fold; and the swing mechanism is connected to the connecting spindle to drive the connecting spindle to rotate in a radial direction, in order to drive the umbrella body to rotate into or out of the umbrella body compartment; the wind speed sensor is arranged on the top of the umbrella body for measuring real-time wind speed; and the controller is electrically connected to the umbrella compartment door drive mechanism, the drive mechanism and the wind speed sensor respectively.
Deng is silent on the use of door drive mechanisms or details of the umbrella. Deng ‘961 teaches a smart vehicle sunshade with storage function, comprising a box body (10), an umbrella body (40), characterized in that the box body comprises an umbrella body compartment (under 12), wherein an umbrella body compartment door (12) is arranged on an upper side of the umbrella body compartment, the umbrella body compartment door is connected to an umbrella body compartment door drive mechanism (14), a sealed compartment (under 11) is used to install the umbrella compartment door drive mechanism (see Fig. 1), the umbrella body is arranged in the umbrella body compartment, and the umbrella body comprises an umbrella handle (61), an umbrella opening mechanism (30), a folding rib (423) and an umbrella surface (50) arranged outside the folding rib. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Deng by using a door motor and umbrella structure as taught by Deng ‘961 in order to allow the device to automatically open the umbrella body compartment doors and provide a structurally sounds umbrella.
Deng, as modified, teaches end covers (34) but is silent on the use of a solar panels. Kurlagunda teaches a smart canopy including an end cover (1) provided with a solar panel (6) for supplementing power. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Deng, as modified, to add a solar panel as taught by Kurlagunda in order to allow the user to save electricity.
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yi, Morazan, Fogarty, Dao, Chan, Wang, Cui et al., and Sirota teach smart vehicle shades.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636